                             Case 18-40584-KKS         Doc 31      Filed 07/31/20        Page 1 of 1

                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF FLORIDA
                                         TALLAHASSEE DIVISION

IN RE:                                                                       CASE NO. 18-40584TLH4

MARTIN, ROBIN MICHELLE                                                       CHAPTER 7

      Debtor(s)
________________________________/

                 ORDER GRANTING TRUSTEE’S MOTION FOR AUTHORIZATION
                TO PAY NON-ESTATE OR EXEMPT FUNDS TO DEBTOR(S) (Doc. 30)

         THIS CAUSE having come before the Court upon Trustee’s Motion for Authorization to Pay

Non-Estate or Exempt Funds to Debtor(s) (Doc. 30), no hearing being required, and the Court being

otherwise fully advised in the premises, it is

         ORDERED:

    1. The Motion for Authorization to Pay Non-Estate or otherwise, Exempt Funds to Debtors is

         GRANTED.

    2. The Trustee is authorized to pay the Debtors in the amount of $127.44.

                            July 31, 2020
DONE AND ORDERED on this _____________________________.



                                                            _____________________________
                                                            KAREN K. SPECIE
                                                            United States Bankruptcy Court

Trustee is directed to serve a copy of this order on interested parties and file a certificate of service within three (3) days
of entry of the order.

Prepared by:
THERESA M. BENDER
Copies to:
U.S. Trustee
Theresa M. Bender, Trustee
Debtor’s Counsel
Debtors
